NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                               JAN 20 2012

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

GEORGE LEDESMA,                                  No. 09-16671

              Petitioner - Appellee,             D.C. No. 1:08-cv-00309-JTM-
                                                 CAB
  v.

JOHN MARSHALL,                                   MEMORANDUM*

              Respondent - Appellant.


                   Appeal from the United States District Court
                        for the Eastern District of California
                 Jeffrey T. Miller, Senior District Judge, Presiding

                          Submitted December 5, 2011**
                            San Francisco, California

Before: SCHROEDER, O’SCANNLAIN, and BERZON, Circuit Judges.

       Warden John Marshall contends that the district court erred when it granted

George Ledesma’s petition for a writ of habeas corpus under 28 U.S.C. § 2254(d).

We agree. When he was denied parole in November 2006, Ledesma received all


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
process that was due to him. See Swarthout v. Cooke, 131 S. Ct. 859, 862–63

(2011) (per curiam). Swarthout—decided while this appeal was pending—makes

clear that federal habeas relief is not available based on the misapplication of

California’s “some evidence” rule of judicial review. See id. at 861–63.

      We direct the district court to enter judgment for Marshall and to deny

Ledesma’s habeas petition.

      REVERSED and REMANDED.




                                          2